                      19-10IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA

THE BANK OF NEW YORK MELLON,

         Plaintiff,

v.                                                            Adversary Case No. 19-1020

251 GOTHAM LLC,

         Defendant.

ORDER GRANTING MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

         This case is before the court on the motion (doc. 15) for leave to file second amended

complaint by the plaintiff The Bank of New York Mellon (“the Bank”). The background

underlying this case is set forth in the court’s order (doc. 4) denying the motion to dismiss filed

by the defendant 251 Gotham LLC (“251 Gotham”). The Bank requests leave to amend to add

two defendants – Kathy LaFortune and James Padilla – and to “assert an additional cause of

action [against the added parties] for relief under section 105(a) of the Bankruptcy Code to

prevent an abuse of process.” (See motion for leave, doc. 15, at pp. 1-2). The parties have fully

briefed the motion to leave. Having carefully reviewed the briefing and the relevant law, and for

the reasons discussed below, the court grants the motion.

                                              Analysis

         Under Federal Rule of Civil Procedure 15 (made applicable by Federal Rule of

Bankruptcy Procedure 7015), “a party may amend its [complaint]” with “the court’s leave.” See

Fed. R. Civ. P. 15(a)(2). “The determination of whether to grant leave to amend . . . is within the

sound discretion of” this court. See Pine Props., Inc. v. Am. Marine Bank, 156 F. App’x 237,

240 (11th Cir. 2005). But the court “should freely give leave . . . ‘when justice so requires.’”

Perez v. Wells Fargo N.A., 774 F.3d 1329, 1340 (11th Cir. 2014) (quoting Fed. R. Civ. P.




     Case 19-01020      Doc 22    Filed 08/05/19 Entered 08/05/19 14:46:47            Desc Main
                                    Document     Page 1 of 5
15(a)(2)); see also City of Miami v. Citigroup Inc., 801 F.3d 1268, 1277 (11th Cir. 2015) (the

court’s discretion to decide a motion for leave “is strictly circumscribed by Rule 15(a)(2) . . . ,

which instructs that leave to amend should be freely given when justice so requires”) (citation,

quotation marks, and brackets omitted); Pearson v. Experian, No. 1:19-CV-204-WKW-SMD,

2019 WL 2158859, at *1 (M.D. Ala. Apr. 24, 2019) (“courts should liberally grant leave to

amend to allow parties to have their claims adjudicated on the merits”). “‘Unless a substantial

reason exists to deny leave to amend, the discretion of the [trial c]ourt is not broad enough to

permit denial.’” Fla. Evergreen Foliage v. E.I. DuPont De Nemours and Co., 470 F.3d 1036,

1041 (11th Cir. 2006) (citation and brackets omitted).

         The “court may consider several factors when deciding whether to grant a motion to

amend, including undue delay, bad faith or dilatory motive, repeated failure to cure deficiencies

by amendments previously allowed, undue prejudice to the opposing party by virtue of the

allowance of the amended, and futility of amendment.” See Perez, 774 F.3d at 1340-41 (citation,

quotation marks, ellipses, and brackets omitted). The court discusses each factor below.

Undue delay, failure to cure deficiencies by amendments previously allowed, and undue
prejudice

         This action is still in its early stages. The Bank filed its first amended complaint as a

matter of right less than 2 weeks after filing this case; this is the first amendment for which leave

is required. This is not a situation where the court has allowed numerous amendments and the

plaintiff has repeatedly failed to “get it right.” Under these circumstances, the court will not

deny leave based on undue delay or repeated failure to cure deficiencies. See, e.g., Campbell v.

Allstate Ins., No. 08-0722-KD-B, 2009 WL 10704735, at *1-2 (S.D. Ala. May 20, 2009); C.M.

Life Ins. Co. v. Ruble, No. 1:16-CV-3834-ODE, 2017 WL 3508736, at *2 (N.D. Ga. Feb. 2,

2017).

                                                   2

  Case 19-01020         Doc 22     Filed 08/05/19 Entered 08/05/19 14:46:47             Desc Main
                                     Document     Page 2 of 5
           The Bank is not adding any new causes of action against 251 Gotham. The court is not

persuaded by 251 Gotham’s arguments with respect to undue prejudice, which essentially mirror

the arguments the court already rejected in denying 251 Gotham’s motion to dismiss.

Futility

           Regarding Padilla, as discussed in the court’s order denying motion to dismiss, Padilla’s

interest in the Property was property of the bankruptcy estate at the time Padilla transferred his

interest in the Property to 251 Gotham. Padilla had an ongoing duty throughout his bankruptcy

to disclose property of the estate, but he never disclosed the Property. Because the second

amended complaint seeks a declaratory judgment that the transfer of Padilla’s interest in the

Property to 251 Gotham was void, the court will allow the addition of Padilla to this case. See,

e.g., In re Zeman, No. 09-52559-C, 2010 WL 3123144, at *2 (Bankr. W.D. Tex. Aug. 6, 2010)

(disposition of property “without prior court approval . . . may be unwound as invalid”).

           The Bank also seeks to add LaFortune and to assert a claim for monetary damages and

other relief against LaFortune and Padilla based on Bankruptcy Code § 105. “A proposed

amendment may be denied for futility ‘when the complaint as amended would still be properly

dismissed.’” Coventry First, LLC v. McCarty, 605 F.3d 865, 870 (11th Cir. 2010) (citation

omitted). 251 Gotham, as the party “advocating denial of the amendment based on futility

grounds, bear[s] a heavy burden of showing that the proposed amendment is clearly futile.” See

SE Prop. Holdings, LLC v. Center, No. 15-0033-WS-C, 2016 WL 1369543, at *3 (S.D. Ala. Apr.

6, 2016). “To be properly rejected on futility grounds, a proposed amendment must be so

lacking in merit that the complaint as amended ‘would necessarily fail.’” Buchanan v. Skinner,

No. 14-0105-WS-C, 2014 WL 5093057, at *3 (S.D. Ala. Oct. 10, 2014) (citation omitted).




                                                   3

  Case 19-01020          Doc 22     Filed 08/05/19 Entered 08/05/19 14:46:47           Desc Main
                                      Document     Page 3 of 5
          The court is not willing to say at this juncture that the claims in the second amended

complaint would necessarily fail, especially where none of the added claims are against 251

Gotham, the party opposing amendment. The court wants to make clear that this order is not an

endorsement of or a ruling on the merits of any of the claims, including the § 105 claims. The

court is especially skeptical of the Bank’s request for the court to prohibit reconveyance of the

Property, even though neither LaFortune nor Padilla are still in bankruptcy. 1 However,

recognizing that leave to amend is to be freely given, the court prefers to decide this case on the

merits.

Bad faith or dilatory motive

          251 Gotham argues that there is bad faith or dilatory motive because during the pendency

of Padilla’s bankruptcy, the Bank represented to the bankruptcy court that there was little to no

equity in the Property. Whether there is equity in the Property does not affect the issue of

whether the transfer of the Property was void, because the disposition of an undisclosed asset of

the estate without court approval would be void regardless of any equity.

          The court also does not find bad faith or dilatory motive based on the fact that the Bank

originally included Padilla and LaFortune as defendants in its original complaint but then

removed them in its first amended complaint. The court itself raised in its order on the motion to

dismiss whether at least Padilla was a necessary party to this action. The court is not persuaded

that the amendment is being sought for some improper motive.




1
  The court also questions, without deciding at this stage, whether it has jurisdiction over the
claims against LaFortune based on her closed bankruptcy case.
                                                   4

    Case 19-01020       Doc 22     Filed 08/05/19 Entered 08/05/19 14:46:47            Desc Main
                                     Document     Page 4 of 5
                                           Conclusion

       To the extent the court has not specifically addressed any of the parties’ arguments, it has

considered them and determined that they would not alter the result. For the reasons discussed

above, the court grants the motion (doc. 15) for leave to file second amended complaint by the

plaintiff The Bank of New York Mellon. The Bank shall immediately file its second amended

complaint within 3 business days from the date of this order.

Dated: August 5, 2019




                                                5

  Case 19-01020       Doc 22    Filed 08/05/19 Entered 08/05/19 14:46:47             Desc Main
                                  Document     Page 5 of 5
